Exhibit BEAR INDUSTRIAL SUPPLY & MANUFACTURING, INC. FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 1 Balance Sheets 2 Statements of Income 4 Statement of Stockholders’ Deficit 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Bear Industrial Supply & Manufacturing, Inc. Long Beach, California We have audited the accompanying balance sheets of Bear Industrial Supply & Manufacturing, Inc. (a California corporation) (the Company) as of December 31, 2007 and 2006, and the related statements of income, stockholders’ deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bear Industrial Supply & Manufacturing, Inc. as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. Mendoza Berger & Company, LLP Irvine, California April 2, 1 BEAR INDUSTRIAL SUPPLY & MANUFACTURING, INC. BALANCE SHEETS DECEMBER 31, 2 ASSETS 2007 2006 Current assets: Cash $ 51,827 $ 10,567 Accounts receivable, net of allowance for doubtful accounts of $19,485 and $8,605 at December 31, 2007 and 2006, respectively 389,414 232,069 Other receivables 3,373 1,600 Inventory (Note 3) 141,879 88,241 Prepaid expenses 15,493 1,208 Deferred finance costs, net of amortization (Note 7) 41,868 41,868 Total current assets 643,854 375,553 Property, plant and equipment, net of accumulated depreciation (Note 4) 399,516 224,443 Other assets: Deposits 18,495 22,295 Deferred finance costs, net of current portion and amortization (Note 7) 41,564 83,601 Total other assets 60,059 105,896 Total assets $ 1,103,429 $ 705,892 The accompanying notes are an integral part of these statements 2 BEAR INDUSTRIAL SUPPLY & MANUFACTURING, INC. BALANCE SHEETS DECEMBER 31, 2 LIABILITIES AND STOCKHOLDERS’ DEFICIT 2007 2006 Current liabilities: Accounts payable $ 263,892 $ 84,004 Accrued liabilities 54,879 43,468 Accrued interest 34,960 - Secured line of credit – related party (Note 6) 586,140 - Total current liabilities 939,871 127,472 Long term liabilities: Secured line of credit – related party (Note 6) 52,100 486,597 Notes payable – related parties (Note 5) 385,000 385,000 Accrued interest, net of current portion 112,921 172,873 Total liabilities 1,489,892 1,171,942 Commitments (Note 9) - - Stockholders’ deficit: Common stock, 10,000,000 shares authorized; 1,657,500 shares and 1,500,000 issued and outstanding; at December 31, 2007 and 2006, respectively 434,000 164,000 Accumulated deficit (820,463 ) (630,050 ) Total stockholder’s deficit (386,463 ) (466,050 ) Total liabilities and stockholders’ deficit $ 1,489,892 $ 1,171,942 The accompanying notes are an integral part of these statements 3 BEAR INDUSTRIAL SUPPLY & MANUFACTURING, INC. STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2 2007 2006 Sales $ 1,962,512 $ 1,182,746 Cost of goods sold 1,610,186 1,092,958 Gross profit 352,326 89,788 Operating expenses: Selling 74,804 63,834 General and administrative 271,533 256,356 Net income (loss) from operations 5,989 (230,402 ) Interest expense 195,602 160,451 Net loss before provision for income taxes (189,613 ) (390,853 ) Provision for income tax expense (Note 8) 800 800 Net loss $ (190,413 ) $ (391,653 ) The accompanying notes are an integral part of these statements 4 BEAR INDUSTRIAL SUPPLY & MANUFACTURING, INC. STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2 Common stock Numbers of Shares Amount Accumulated Deficit Total Stockholders’ Deficit Balance at December 31, 2005 1,200,000 $ 50,000 $ (238,397 ) $ (188,397 ) Common stock issued in conjunction with debt (Notes 5 and 7) 300,000 114,000 - 114,000 Net loss - - (391,653 ) (391,653 ) Balance at December 31, 2006 1,500,000 164,000 (630,050 ) (466,050 ) Common stock issued for cash 157,500 270,000 - 270,000 Net loss - - (190,413 ) (190,413 ) Balance at December 31, 2007 1,657,500 $ 434,000 $ (820,463 ) $ (386,463 ) The accompanying notes are an integral part of these statements 5 BEAR INDUSTRIAL SUPPLY & MANUFACTURING, INC. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 2007 2006 Cash flows from operating activities: Net loss $ (190,413 ) $ (391,653 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 67,038 27,553 Amortization of deferred finance costs 42,037 33,027 Changes in operating assets and liabilities: Accounts receivable (157,344 ) (150,130 ) Other receivables (1,773 ) 4,200 Inventory (53,638 ) (48,107 ) Prepaid expenses (14,285 ) (330 ) Deposits 3,800 (1,000 ) Accounts payable 179,885 33,456 Accrued interest (24,992 ) 160,452 Accrued liabilities 11,413 38,266 Total adjustments 52,141 97,387 Net cash used in operating activities (138,272 ) (294,266 ) Cash flows from investing activities: Purchase of property and equipment (242,111 ) (167,071 ) Net cash used in investing activities (242,111 ) (167,071 ) Cash flows from financing activities: Proceeds from lines of credit 151,643 236,597 Proceeds from notes payable – related party - 228,000 Common stock issued for cash 270,000 - Net cash provided by financing activities 421,643 464,597 Net increase in cash 41,260 3,260 Cash, beginning of year 10,567 7,307 Cash, end of year $ 51,827 $ 10,567 Supplemental schedule of non cash financing activities: Common stock issued for debt as finance costs $ - $ 114,000 Due to related party converted to line of credit $ - $ 250,000 The accompanying notes are an integral part of these statements 6 BEAR INDUSTRIAL SUPPLY & MANUFACTURING, INC. NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 1. BUSINESS AND ORGANIZATION Founded in 2005, Bear Industrial Supply & Manufacturing, Inc. (The Company), was created in the State of California to provide the environmental, water well, and geotechnical drilling industry with well products and machine shop services.The Company has extended the product offering to include machining and custom manufacturing services for low carbon steel and stainless steel pipe products and other key materials used in the industry. In 2006, the “Oil & Gas Products and Services” (O&G) division was created to provide machine shop, consultation and engineering design services for specialized and custom downhole tools. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities and the reported amounts of revenues and expenses.Actual amounts could materially differ from those estimates. Concentration of Credit Risk The Company currently maintains substantially all of its day-to-day operating cash with a major financial institution.At times, cash balances may be in excess of the amounts insured by the Federal Deposit Insurance Corporation (FDIC).Management believes the financial risk associated with these balances is minimal and has not experienced any losses to date. The Company has one customer that accounts for 61.9% and 72.3% of sales for the years ended December 31, 2007 and 2006, respectively. Accounts Receivable The Company recognizes revenue upon delivery of goods to its customers, tile passes and collectibility is reasonably assured. The Company is subject to credit risk as it extends credit to its customers.The Company extends credit to its customers, mostly on an unsecured basis, after performing certain credit analysis. 7 BEAR INDUSTRIAL SUPPLY & MANUFACTURING, INC. NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES(Continued) Management provides for probable uncollectible amounts through a charge to earnings and a credit to an allowance for doubtful accounts based on its assessment of the current status of individual accounts. Balances that are still outstanding after management has used reasonable collection efforts are written off through a charge to the allowance for doubtful accounts and a credit to accounts receivable. Inventory Inventory is valued at the lower of cost or market, using the first-in, first-out (FIFO) method. Property, Plant and
